Order of the Supreme Court, Queens County (Rodell, J.), dated September 2, 1981, affirmed, with $50 costs and disbursements. No opinion. Defendant’s time to furnish plaintiffs with a sworn affidavit by an Allstate Insurance Company representative regarding the nonexistence in either its third-party or its no-fault file, numbered 43F86216 and 43F86217 respectively, of Item Nos. 1, 2, 3 and 4, contained in plaintiffs’ notice for discovery and inspection, is extended until 20 days after service upon defendant of a copy of the order to be made hereon, with notice of entry. Damiani, J. P., Mangano, Weinstein and Bracken, JJ., concur.